DATED MAY 22, 2012 FILED PURSUANT TO RULE 433 REGISTRATION NO. 333-173364 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES G, 2.85% NOTES DUE 2022 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series G, 2.85% Notes Due 2022 Format: SEC Registered-Registration Statement Number 333-173364 Trade Date: May 22, 2012 Settlement Date (Original Issue Date): May 30, 2012, which is the fifth business day following the Trade Date. Accordingly, purchasers who wish to trade the Medium-Term Notes on the date hereof or the next business day will be required, because the Medium-Term Notes will not initially settle in T+3, to specify an alternative settlement date at the time of such trade to prevent a failed settlement and should consult their own advisors. Maturity Date: June 1, 2022 Principal Amount: Price to Public (Issue Price): 99.836% All-in-price: 99.361% Pricing Benchmark: UST 1.750% Notes due May 15, 2022 UST Spot (Yield): 1.769% Spread to Benchmark: +110 basis points (1.10%) Yield to Maturity: 2.869% Net Proceeds to Issuer: Coupon: 2.85% Interest Payment Dates: Interest will be paid semi-annually on the 1st of each June and December of each year, commencing December 1, 2012 and ending on the Maturity Date Day Count Convention: 30/360 Denominations: Minimum denominations of $1,000 with increments of $1,000 thereafter Joint Lead Managers & Bookrunners: Merrill Lynch, Pierce, Fenner & Smith Incorporated (35.00%) Citigroup Global Markets Inc. (35.00%) Co-Managers: BNP Paribas Securities Corp. (3.00%) BNY Mellon Capital Markets, LLC (3.00%) Commerz Markets LLC (3.00%) Deutsche Bank Securities Inc. (3.00%) HSBC Securities (USA) Inc. (3.00%) ING Financial Markets LLC (3.00%) Lloyds Securities Inc. (3.00%) Mitsubishi UFJ Securities (USA), Inc. (3.00%) Standard Chartered Bank (3.00%) U.S. Bancorp Investments, Inc. (3.00%) Standard Chartered Bank will not effect any offers or sales of any notes in the United States unless it is through one or more U.S. registered broker-dealers as permitted by the regulations of FINRA. Billing and Delivery Agent: Merrill Lynch, Pierce, Fenner & Smith Incorporated CUSIP: 14912L5F4 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Merrill Lynch, Pierce, Fenner & Smith Incorporated toll free at (800) 294-1322 or Citigroup Global Markets Inc. toll free at (877) 858-5407.
